Opinion by
William W. Porter, J.,
The application for a mandamus was based upon the report of the county auditors showing a balance due the plaintiff on his account as coroner. It is contended that the auditors had no jurisdiction over the accounts of the coroner. The act of April 15, 1834, provides that “ auditors of each county .... shall audit, settle and adjust the accounts of the commissioners, treasurer and sheriff and coroner of the county, and make report thereof to the court of common pleas of such county, together with a statement of the balance due from or to such commissioners, treasurer, sheriff or coroner.” It is contended that by the language used in this provision the audit is limited to such accounts of the coroner as he may present for moneys expended or fees due when acting as sheriff. The ground of this contention is that in the latter part of the section quoted, the words “ sheriff ” and “ coroner ” are connected by the disjunctive “or.”
It is to be observed that in enumerating the officers, whose accounts are made the subject of audit, the word “ and ” is used in the earlier part of the provision, and in the later part the word “or” is used between the last two officers named. It would be a forced construction to hold that this language limits the audit to accounts of coroners while acting as sheriffs. The offices of sheriff and coroner are distinct. The language of the act does not blend them. The fact that a coroner may be required to perform the duties of a sheriff does not make him a sheriff. In passing upon legislation of the kind before us, we are not impelled by the inexact or ungrammatical use of language to a conclusion palpably at variance with the plain intention of the legislation. Mr. Chief Justice Sterrett and Mr. Justice McCollum, while not passing upon the question before us, have used language in their opinions indicating that the act of 1834 applies to the four officers enumerated: *70Northampton Co. v. Herman, 119 Pa. 873; Schuylkill Co. v Minogue, 160 Pa. 164; Schuylkill Co. v. Boyer, 125 Pa. 226. We have no doubt that the county auditors had jurisdiction over the accounts of the coroner, notwithstanding the fact that coroners have been permitted to recover in common-law actions where the effect of the act of 1834 was not brought to the attention of the court.
It remains only to consider whether the report of the auditors was properly filed in the court of common pleas. It appears that the report was indorsed: “No. 551, March term, 1898. Auditor’s report for the year 1897. Filed February 21, 1898.” The minute of the filing is entered upon the appearance docket, properly entitled and with the following order: “ And now, to wit: February 26, 1898, report of Henry S. Hower, Frank C. Cooke and Chester E. Hall, auditors in and for the county of Lycoming, for the year A. D. 1897, filed. Per cur. Charles B. Vantine, prothonotary.” In this condition of the record, we are bound to assume that the report was filed pursuant to the order of the court.
The order of the court below is affirmed.